DECISION
ORSER, Judge:
Tried by a general court-martial consisting of a military judge sitting alone, the accused was found guilty, consistent with his pleas, of an offense of communicating a threat, five offenses of willful disobedience of orders of superior noncommissioned officers, and two offenses of disrespectful language to a superior noncommissioned officer, in violation of Articles 134 and 91, Uniform Code of Military Justice, 10 U.S.C. §§ 934, 891. He was also convicted, contrary to his pleas, of four offenses of failure to obey lawful orders, in violation of Article 92, Code, 10 U.S.C. § 892, supra. The approved sentence provides for a bad conduct discharge, confinement at hard labor for seven months, and forfeiture of $100.00 per month for seven months.1
In addition to inviting our attention to several assertions of error advanced by trial defense counsel, appellate defense counsel independently urge that the review of the staff judge advocate is prejudicially misleading. In our view, the errors advanced by trial defense counsel are either without merit or were considered by the staff judge advocate in his review and properly resolved adversely to the accused. Our discussion will accordingly be limited only to the error assigned by appellate defense counsel.
The author of the post-trial review, an assistant staff judge advocate, concluded the evidence was insufficient to sustain the accused’s conviction of Specifications 1 and 4, Charge III, and recommended disapproval thereof. He then properly advised the convening authority that before approving any of the findings of guilty, he was required to be convinced of the accused’s guilt beyond a reasonable doubt. See United States v. Grice, 8 U.S.C.M.A. 166, 23 C.M.R. 390 (1957). The staff judge advocate disa*724greed with his assistant’s position as to the specifications in issue, and after briefly discussing the evidence, concluded there was adequate evidence presented by the Government upon which the judge could base his findings of guilty.” He then recommended “that the findings entered by the military judge as to Specifications 1 and 4 of Charge III be approved.”
In our opinion, the staff judge advocate applied an erroneous standard in his evaluation of the evidence respecting the offenses in question and, consequently, there exists a fair risk that the convening authority’s action approving the findings of guilty was motivated by reliance thereon.2 United States v. Grice, supra; United States v. Johnson, 8 U.S.C.M.A. 173, 23 C.M.R. 397 (1957); United States v. Monahan, 23 U.S.C.M.A. 539, 50 C.M.R. 710, 3 M.J. 489 (1975). Furthermore, in our view this error was not waived by failure to correct or challenge it at the time the review was served on counsel for the accused pursuant to United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975).
In Goode, the United States Court of Military Appeals ordered that:
On and after May 15,1975, a copy of the . [post-trial review of the staff judge advocate will] be served on counsel for the accused with an opportunity to correct or challenge any matter he deems erroneous, inadequate or misleading, or on which he otherwise wishes to comment. . . . The failure of counsel for the accused to take advantage of this opportunity within 5 days of said service upon him will normally be deemed a waiver of any error in the review.
United States v. Goode, supra, 50 C.M.R. at page 4, 1 M.J. at page 6. Analysis of the Goode decision convinces us the Court did not intend the waiver provision to apply to substantive requirements of reviews, among which is that the staff judge advocate correctly advise the convening authority of the standard by which he must measure the evidence. See United States v. Grice and United States v. Johnson, both supra.
The specific matter of concern was a convening authority’s action which resulted in the approval of a sentence more severe than that contained in a pretrial agreement. Subsequent to trial, but before the convening authority’s action, the accused absented himself without authority. Though the review provided no reason for dishonoring the sentence agreement, it recommended approval of the adjudged sentence. On appeal it was ascertained the convening authority had been orally informed of the accused’s post-trial misconduct before he took his action, but there was no indication the accused was ever advised of the staff judge advocate’s intent to recommend approval of the adjudged sentence or the reasons therefor. Within this framework of circumstances, the Court enunciated the new mandate requiring reviews to be served on counsel for the accused coupled with a waiver of error proviso.
Viewed from the perspective of this factual setting, and especially in light of the Court’s often expressed concern with the inclusion of derogatory information in post-trial reviews, we believe, with our sister Army Court, that the new rule is primarily designed to insure an accused (through his counsel) is made aware of and given an opportunity to comment upon adverse matters not of record before the convening authority takes his action. United States v. Austin, 2 M.J. 391 (A.C.M.R., 1975). See United States v. Owens, 11 U.S.C.M.A. 240, 29 C.M.R. 56 (1960); United States v. Griffin, 8 U.S.C.M.A. 206, 24 C.M.R. 16 (1957); United States v. Smith, 9 U.S.C.M.A. 145, 25 C.M.R. 407 (1958); United States v. Vara, 8 U.S.C.M.A. 651, 25 C.M.R. 155 *725(1958); Manual for Courts-Martial, 1969 (Rev.), paragraph 85b. With that purpose in mind, it seems clear that the waiver feature of the rule is designed to preclude an accused, who fails to avail himself of that opportunity, from contending for the first time on appeal that matters of such nature were improperly considered against him.
Conversely, in our opinion the Goode rule is not intended to legally sanction, by the simple expedient of a defense waiver, a review that is unacceptably inaccurate, unfair or misleading respecting the facts or the law. See United States v. Cruse, 21 U.S.C.M.A. 286, 45 C.M.R. 60 (1972); United States v. Samuels, 22 U.S.C.M.A. 238, 46 C.M.R. 238 (1973). We simply do not believe a Goode waiver negates the requirement that a staff judge advocate in his review accurately advise the convening authority of essential trial matters, or the consequence that failure to do so constitutes prejudicial error. See United States v. McIlveen, 23 U.S.C.M.A. 357, 49 C.M.R. 761 (1975); United States v. Parks, 17 U.S.C.M.A. 87, 37 C.M.R. 351 (1967); United States v. Austin, supra.
Though we could direct a new review and action as a means of remedying the review deficiency discussed above, we consider it more appropriate in these circumstances to reassess the sentence on the basis of the remaining findings of guilty as to which the convening authority was provided proper evidentiary guidance. Accordingly, the findings of guilty of Specifications 1 and 4 of Charge III are set aside and ordered dismissed. The remaining findings of guilty are correct in law and fact. Having reassessed the sentence, we approve only so much thereof as was recommended by the review author following his opinion that the evidence was insufficient to sustain the findings of guilty as to the two offenses herein dismissed, to wit: a bad conduct discharge, confinement at hard labor for two months and forfeiture of $100.00 per month for two months.
The findings of guilty and the sentence, both as modified herein, are Affirmed.

. In his action, the convening authority deferred service of the sentence to confinement at hard labor until the sentence is ordered executed unless sooner rescinded.


. We perceive no similar problem respecting the remaining findings of guilty. As to those, the convening authority was provided proper evidentiary guidance by the review author and the staff judge advocate’s disagreement clearly extended only to the two findings of guilty as to which the author recommended disapproval on the basis of insufficient evidence. See United States v. Morris, 8 U.S.C.M.A. 755, 25 C.M.R. 259 (1958).